Citation Nr: 0107334	
Decision Date: 03/13/01    Archive Date: 03/16/01

DOCKET NO.  00-03 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


REMAND

The veteran had active service from November 1942 to November 
1945.  Documents in 1998 from the Army Board of Correction of 
Records reflects that the veteran was wounded in combat and 
was entitled to the Purple Heart and Bronze Star Medals.  It 
was also indicated that other than service medical records 
(SMRs) in VA custody, the veteran's SMRs had been destroyed 
by fire in 1973.  

This matter comes before the Board of Veteran's Appeals 
(Board) from a November 1999 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

SMRs reflect that the veteran was seen on several occasions 
for back problems, including a sprain.  Some inservice X-rays 
found lumbar scoliosis and one X-ray report reflects that 
there were findings suggestive of arthritis of the lumbar 
spine.  A January 31, 1944 clinical notation indicates that 
he was seen for low back pain in civilian life prior to 
military service.  However, it does not appear that the RO 
has ever attempted to obtain any preservice private treatment 
records.  It also appears that the veteran's original SMRs 
were transferred from VA custody because of the veteran's 
eventually successful attempt to have his military records 
corrected to reflect his award of the Purple Heart for wounds 
incurred in combat.  In the judgment of the Board, the RO 
should attempt to obtain the original SMRs.  

Also, in May 1946 William Bronson, M.D. stated that he had 
treated the veteran for the last 2 months for acute 
polyneuritis which was particularly prominent in the 
distribution of the left sciatic nerve root distribution.  
Also, a June 1999 VA clinical record reflects that the 
veteran reported having been treated in the immediate post 
service years by a chiropractor, although he had not 
discussed his low back problems with other private 
orthopedists who had treated him for disability of his 
shoulders.  In VA Form 21-4138, Statement in Support of 
Claim, of June 1999 he stated that following service 
discharge he had been treated several times at the Bronx, New 
York VA hospital.  All relevant records, including those 
noted above should be obtained, if possible.  

A May 1946 rating action granted service connection for a 
chronic lumbar strain and assigned a noncompensable rating.  
Subsequently, a September 1946 rating action "rerated" the 
disability and changed the diagnosis based on a VA 
psychiatric examination in August 1946 which found no organic 
back pathology and determined that the veteran complaints 
were psychosomatic.  The service-connected disorder was 
reclassified as "psychoneurosis, hypochandriasis [sic] with 
'back' fixation, previously rated for sprain, lumbar spine, 
chronic" and a 10 percent disability rating was assigned.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  


Accordingly, this case is REMANDED for the following:

1.  The RO should make another attempt to 
secure the veteran's complete service 
medical records through official channels.

2.  The RO should obtain the names and 
addresses of all medical care providers who 
treated the veteran for low back disability 
prior to and since discharge from military 
service.  After securing the necessary 
release, the RO should obtain these records.  

3.  The RO should obtain from the Social 
Security Administration the records 
pertinent to any claim by the veteran, if 
any, for Social Security disability benefits 
as well as the medical records relied upon 
concerning that claim.  

4.  The veteran should be afforded an 
examination by a VA orthopedist to determine 
nature and extent of the veteran's low back 
disability.  The claims folder should be 
made available to the examiner for review 
before the examination.  
The examiner should render an opinion as to 
whether it is more likely, less likely or as 
likely as not that any low back disability 
that the veteran now has is of service 
origin. 

5.  The RO must review the claims file and 
ensure that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 
is completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act (to 
be codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance on 
the processing of this case in light of the 
changes in the law, the RO should refer to 
VBA Fast Letters 00-87 (November 17, 2000), 
00-92 (December 13, 2000), and 01-02 
(January 9, 2001), as well as any pertinent 
formal or informal guidance that is 
subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  The RO should explain the 
significance of the May and September 1946 
rating actions in its determinations.  If 
the benefit sought on appeal remains denied, 
the appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issue currently 
on appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


